AMARANTUS THERAPEUTICS, INC.
NOTE AND WARRANT PURCHASE AGREEMENT
 
This Note and Warrant Purchase Agreement, dated as of May 1, 2011, (this
“Agreement”) is entered into by and among Amarantus Therapeutics, Inc., a
Delaware corporation (the “Company”), and the persons and entities listed on the
schedule of investors attached hereto as Schedule I (each an “Investor” and,
collectively, the “Investors”).
 
RECITALS
 
A.           On the terms and subject to the conditions set forth herein, each
Investor is willing to purchase from the Company, and the Company is willing to
sell to such Investor, a convertible promissory note in the principal amount set
forth opposite such Investor’s name on Schedule I hereto, together with a
related warrant to acquire shares of the Company’s capital stock.
 
B.           Capitalized terms not otherwise defined herein shall have the
meaning set forth in the form of Note (as defined below) attached hereto as
Exhibit A.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1. The Notes and Warrants.
 
(a) Issuance of Notes and Warrants. The Company agrees to issue and sell to each
of the Investors and, subject to all of the terms and conditions hereof, each of
the Investors severally agrees to purchase (i) a convertible promissory note in
the form of Exhibit A hereto (each, a “Note” and, collectively, the “Notes”) in
the principal amount set forth opposite the respective Investor’s name on
Schedule I hereto and (ii) a warrant to purchase capital stock of the Company in
the form of Exhibit B hereto (each, a “Warrant” and collectively, the
“Warrants”) for the purchase price set forth opposite the respective Investor’s
name on Schedule I hereto.  After consideration of all relevant factors, the
Company and the Investors agree that the value of the Warrant is equal to $0.001
times the principal amount of the Note.  The obligations of the Investors to
purchase Notes are several and not joint and the obligations of the Investors to
purchase Warrants are several and not joint.
 
(b) Closing.  The sale and issuance of the Notes and Warrants shall take place
at one or more closings (each of which is referred to herein as a
“Closing”).  The initial Closing (“Initial Closing”), shall take place at the
offices of Amarantus Therapeutics, Inc 675 Almanor Ave Sunnyvale, California
94085, at 10:00 a.m. local time on May 1, 2011, or such other date as the
Company shall determine, in its sole discretion.  If the aggregate value of the
Notes sold at the Initial Closing is less than $1 million, then, subject to the
terms and conditions of this Agreement, the Company may sell and issue at one or
more subsequent closings (each, a “Subsequent Closing”), up to the balance of
the unissued Shares to such persons or entities as may be approved by the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Delivery. The sale and purchase of the Notes and Warrants shall take place
at a closing (the “Closing”) to be held at such place and time as the Company
and the Investors may determine (the “Closing Date”). At the Closing, the
Company will deliver to each of the Investors the respective Note and Warrant to
be purchased by such Investor, against receipt by the Company of the
corresponding purchase price set forth on Schedule I hereto (the “Purchase
Price”). Each of the Notes and Warrants will be registered in such Investor’s
name in the Company’s records.
 
(d) Use of Proceeds. The proceeds of the sale and issuance of the Notes shall be
used for general corporate purposes.
 
(e) Payments. The Company will make all cash payments due under the Notes in
immediately available funds by 11:00 a.m. Pacific time on the date such payment
is due in the manner and at the address for such purpose specified below each
Investor’s name on Schedule I hereto, or at such other address as a Investor or
other registered holder of a Note may from time to time direct in writing.
 
2. Representations and Warranties of the Company. The Company represents and
warrants to each Investor that:
 
(a) Due Incorporation, Qualification, etc. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a material adverse effect.
 
(b) Authority. The execution, delivery and performance by the Company of the
agreements to be entered in connection with the transaction contemplated hereby
(collectively, the “Transaction Documents”) and the consummation of the
transactions contemplated thereby (i) are within the power of the Company and
(ii) have been duly authorized by all necessary actions on the part of the
Company.
 
(c) Enforceability. Each Transaction Document executed, or to be executed, by
the Company has been, or will be, duly executed and delivered by the Company and
constitutes, or will constitute, a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3. Representations and Warranties of Investors. Each Investor, for that Investor
alone, represents and warrants to the Company upon the acquisition of the Note
and the Warrants as follows:
 
(a) Binding Obligation.  Investor has full legal capacity, power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
Each of this Agreement and the Note issued to  Investor is a valid and binding
obligation of the Investor, enforceable in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.
 
(b) Securities Law Compliance.  Investor has been advised that the Notes, the
Warrants and the underlying securities have not been registered under the
Securities Act, or any state securities laws and, therefore, cannot be resold
unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from registration requirements is
available.  Investor is aware that the Company is under no obligation to effect
any such registration with respect to the Notes, the Warrants or the underlying
securities or to file for or comply with any exemption from
registration.  Investor has not been formed solely for the purpose of making
this investment and is purchasing the Notes or Warrants to be acquired by
Investor hereunder for its own account for investment, not as a nominee or
agent, and not with a view to, or for resale in connection with, the
distribution thereof.  Investor has such knowledge and experience in financial
and business matters that Investor is capable of evaluating the merits and risks
of such investment, is able to incur a complete loss of such investment and is
able to bear the economic risk of such investment for an indefinite period of
time.  Investor is an accredited investor as such term is defined in Rule 501 of
Regulation D under the Securities Act.
 
(c) Access to Information.  Investor acknowledges that the Company has given
Investor access to the corporate records and accounts of the Company and to all
information in its possession relating to the Company, has made its officers and
representatives available for interview by Investor, and has furnished Investor
with all documents and other information required for Investor to make an
informed decision with respect to the purchase of the Notes and the
Warrants.  Investor acknowledges that he is relying solely on his own counsel
and not on any statements or representations of the Company or its agents for
legal advice with respect to this investment or the transactions contemplated by
the Agreements.
 
4. Conditions to Closing of the Investors. Each Investor’s obligations at the
Closing are subject to the fulfillment, on or prior to the Closing Date, of all
of the following conditions, any of which may be waived in whole or in part by
all of the Investors:
 
(a) Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct on the Closing Date.
 
(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(c) Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the Investors, of the Notes and Warrants shall be legally
permitted by all laws and regulations to which the Investors or the Company are
subject.
 
(d) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Investors.
 
(e) Transaction Documents. The Company shall have duly executed and delivered to
the Investors the following documents:
 
(i) This Agreement;
 
(ii) Each Note and Warrant issued hereunder;
 
(f) Maximum Investment.  The maximum aggregate value of all notes issued to
Investors under this Agreement shall not exceed $1,000,000.
 
5. Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Notes at the Closing is subject to the fulfillment, on or prior to
the Closing Date, of the following conditions, any of which may be waived in
whole or in part by the Company:
 
(a) Representations and Warranties. The representations and warranties made by
the Investors in Section 3 hereof shall be true and correct when made, and shall
be true and correct on the Closing Date.
 
(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes.
 
(c) Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the Investors, of the Notes shall be legally permitted by
all laws and regulations to which the Investors or the Company are subject.
 
(d) Purchase Price. Each Investor shall have delivered to the Company the
Purchase Price in respect of the Note and Warrant being purchased by such
Investor referenced in Section 1(a) hereof.
 
 
-4-

--------------------------------------------------------------------------------

 
 
6. Miscellaneous.
 
(i) Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and Investors
holding Notes with a principle amount equal to more than fifty percent of the
Principal then outstanding under all Notes (a “Majority in Interest”). Any
waiver or amendment effected in accordance with this Section 6(a) shall be
binding upon each holder of any securities purchased under the Agreement at the
time outstanding (including securities into which such securities have been
converted), each future holder of all such securities, and the Company.  EACH
INVESTOR ACKNOWLEDGES THAT BY THE OPERATION OF THIS SECTION 6(A)(i) THE HOLDERS
OF ISSUED NOTES REPRESENTING MORE THAN 5% OF THE OUTSTANDING PRINCIPAL AMOUNT OF
ALL THEN OUTSTANDING NOTES UNDER THE AGREEMENT WILL HAVE THE RIGHT AND POWER TO
DIMINISH OR ELIMINATE ALL RIGHTS OF ALL INVESTORS UNDER THIS AGREEMENT.
 
(ii) Any term of the Warrants may be amended and the observance of any term of
the Warrants may be waived (either generally or in a particular instance and
either retroactively or prospectively), with the written consent of the Company
and the holders of a majority of the securities issued or issuable upon exercise
of Warrants that are then outstanding. EACH INVESTOR ACKNOWLEDGES THAT BY THE
OPERATION OF THIS SECTION 6(A)(ii), THE HOLDERS OF A MAJORITY OF THE SECURITIES
ISSUED OR ISSUABLE UNDER THE WARRANTS ISSUED PURSUANT TO THIS AGREEMENT THAT ARE
THEN OUTSTANDING WILL HAVE THE RIGHT AND POWER TO DIMINISH OR ELIMINATE ALL
RIGHTS OF SUCH HOLDER UNDER THE WARRANTS.
 
(b) Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.
 
(c) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
 
(d) Successors and Assigns. Subject to the restrictions on transfer described in
Sections 6(e) and 6(f) below, the rights and obligations of the Company and the
Investors shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
(e) Registration, Transfer and Replacement of the Notes. The Notes issuable
under this Agreement shall be registered notes. The Company will keep, at its
principal executive office, books for the registration and registration of
transfer of the Notes. Prior to presentation of any Note for registration of
transfer, the Company shall treat the person in whose name such Note is
registered as the owner and holder of such Note for all purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to any restrictions on or conditions to
transfer set forth in any Note, the holder of any Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
Note(s), each in the principal requested by such holder, dated the date to which
interest shall have been paid on the Note so surrendered or, if no interest
shall have yet been so paid, dated the date of the Note so surrendered and
registered in the name of such person or persons as shall have been designated
in writing by such holder or its attorney for the same principal amount as the
then unpaid principal amount of the Note so surrendered. Upon receipt by the
Company of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note and (a) in the case of loss,
theft or destruction, of indemnity reasonably satisfactory to it; or (b) in the
case of mutilation, upon surrender thereof, the Company, at its expense, will
execute and deliver in lieu thereof a new Note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
such Note or, if no interest shall have yet been so paid, dated the date of such
Note.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(f) Assignment by the Company. The rights, interests or obligations hereunder
may not be assigned, by operation of law or otherwise, in whole or in part, by
the Company without the prior written consent of Investors holding a Majority in
Interest.
 
(g) Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
(h) Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (i) if to a Investor, at such
Investor’s address or facsimile number set forth in the Schedule of Investors
attached as Schedule I, or at such other address as such Investor shall have
furnished the Company in writing, or (ii) if to the Company, at 675 Almanor
Avenue, Sunnyvale, CA 94085, or at such other address or facsimile number as the
Company shall have furnished to the Investors in writing. All such notices and
communications will be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one business day after being
delivered by facsimile (with receipt of appropriate confirmation), (iv) one
business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.
 
(i) Separability of Agreements; Severability of this Agreement. The Company’s
agreement with each of the Investors is a separate agreement and the sale of the
Notes to each of the Investors is a separate sale. Unless otherwise expressly
provided herein, the rights of each Investor hereunder are several rights, not
rights jointly held with any of the other Investors. Any invalidity, illegality
or limitation on the enforceability of the Agreement or any part thereof, by any
Investor whether arising by reason of the law of the respective Investor’s
domicile or otherwise, shall in no way affect or impair the validity, legality
or enforceability of this Agreement with respect to other Investors. If any
provision of this Agreement shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(k) Lock-Up.  Each Investor agrees that, in connection with registrations of the
offering of any securities of the Company under the Securities Act for the
account of the Company, if so requested by the Company or any representative of
the underwriters (the “Managing Underwriter”), such Investor shall not sell or
otherwise transfer any securities of the Company during the period specified by
the Company’s Board of Directors at the request of the Managing Underwriter (the
“Market Standoff Period”), with such period not to exceed (i) with respect to
the Company’s initial public offering, 180 days following the effective date of
a registration statement of the Company filed under the Securities Act and
(ii) with respect to subsequent underwritten public offerings, 90 days following
the effective date of a registration statement of the Company filed under the
Securities Act; provided that:  all officers, directors, founders, and holders
of at least one percent (1%) of the Company’s voting securities enter into
similar agreements.  The Company may impose stop transfer instructions with
respect to securities subject to the foregoing restrictions until the end of
such Market Standoff Period.  Each Investors agrees not to transfer any of the
securities subject to the foregoing restriction without first requiring the
proposed transferee to agree in writing to such transfer restrictions.  Each
Investor acknowledges that the Company will be caused to be placed on the Notes
and the Warrants (and any securities issued directly or indirectly on conversion
or exercise of such Notes and Warrants) the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCKUP PERIOD
OF UP TO 180-DAYS FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT OF
THE COMPANY FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AS SET FORTH IN
AN AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY
OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.  SUCH LOCKUP
PERIOD IS BINDING ON TRANSFEREES OF THESE SHARES.”
 
(Signature Page Follows)

 
 
-7-

--------------------------------------------------------------------------------

 



 
The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.
 
COMPANY:
 
AMARANTUS THERAPEUTICS, INC.
a Delaware corporation
 
By:  /s/ Martin D Cleary  
Martin D. Cleary, Chief Executive Officer
 
INVESTOR:
 
MOLECULAR MEDICINE RESEARCH INSTITUTE
 
By: /s/ Edward P. Amento     
 
Name:  Edward P.
Amento                                                                  
 
Title:   CEO and
President                                                                
 

[Signature page for Note and Warrant Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE I
 
SCHEDULE OF INVESTORS


Date
Name and Address
 
Note Principal
   
Warrant Purchase Price
   
Total
November 1, 2010
Molecular Medicine Research Institute (1)
  $ 16,037.10     $ 16.04     $ 16,053.14                          
December 1, 2010
Molecular Medicine Research Institute (1)
  $ 4,250.00     $ 4.24     $ 4,254.24                          
January 1, 2011
Molecular Medicine Research Institute (1)
  $ 4,250.00     $ 4.24     $ 4,254.24                          
February 1, 2011
Molecular Medicine Research Institute (1)
  $ 4,250.00     $ 4.24     $ 4,254.24                          
March 1, 2011
Molecular Medicine Research Institute (1)
  $ 4,250.00     $ 4.24     $ 4,254.24                          
April 1, 2011
Molecular Medicine Research Institute (1)
  $ 4,250.00     $ 4.24     $ 4,254.24                          
May 1, 2011
Molecular Medicine Research Institute (1)
  $ 4,250.00     $ 4.24     $ 4,254.24

 
(1) It is the intention of Molecular Medicine Research Institute to accept
additional monthly convertible notes and related warrants in the form and terms
as the convertible note and warrant attached as Exhibit A Form of Note and
Exhibit B Form of Warrant from Amarantus Therapeutics, Inc. for 50% of the
respective monthly Sponsor Research Fee(s). Each month will have a separate
convertible note and warrant agreement for the respective month.
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
FORM OF NOTE
 
 
 

--------------------------------------------------------------------------------

 



 
THIS NOTE AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCKUP PERIOD OF
UP TO 180 DAYS FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT OF THE
COMPANY FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AS SET FORTH IN AN
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.  SUCH LOCKUP PERIOD
IS BINDING ON TRANSFEREES OF THESE SHARES.
 
AMARANTUS THERAPEUTICS, INC.
 
CONVERTIBLE PROMISSORY NOTE
 
May 1, 2011
 
$____________
Palo Alto, California

 
FOR VALUE RECEIVED, Amarantus Therapeutics, Inc., a Delaware corporation (the
“Company”) promises to pay to Molecular Medicine Research Institute and Clinical
Center (the “Investor”), or its registered assigns, in lawful money of the
United States of America the principal sum of $________, or such lesser amount
as shall equal the outstanding principal amount hereof, together with simple
interest from the date of this Convertible Promissory Note (the “Note”) on the
unpaid principal balance at a rate equal to 5.00% per annum.  This Note is one
of the “Notes” issued pursuant to the Note and Warrant Purchase Agreement dated
May __, 2011 (as amended, modified or supplemented, the “Note Purchase
Agreement”).  Outstanding principal and accrued interest shall be due and
payable on demand by a Majority in Interest of the Investors made after May __,
2012 (the “Maturity Date”). Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Note Purchase Agreement.
 
The following is a statement of the rights of the Investor and the conditions to
which this Note is subject, and to which the Investor, by the acceptance of this
Note, agrees:
 
1. Repayment.  The Investor may elect to be repaid the entire sum of this Note,
including interest, only at the time of the Next Equity Financing. The Company
will notify the Investor at such a time and accept instructions with respect to
Investor’s desire to be repaid or to convert Note and Interest into shares of
the Company at the terms stated below.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Conversion.
 
(a) Conversion.
 
(i) Conversion at the Investor’s option at Next Equity Financing. At the
Investor’s option at the time of closing of the Next Equity Financing, the
outstanding principal balance and unpaid accrued interest on this Note shall
convert into shares of the Company’s equity securities at the closing of the
Company’s next equity financing in which gross aggregate proceeds to the company
exceeds $1,000,000 (the “Next Equity Financing”), including this Note and all
other Notes which are converted into Preferred Stock; provided that the sale of
the Company’s Common Stock to its employees, directors, and consultants, or the
issuance of Common Stock upon exercise or conversion of securities outstanding
prior to the date hereof shall not constitute a Next Equity Financing.  The
number of shares of such equity securities to be issued upon such conversion
shall be equal to the quotient obtained by dividing (a) the outstanding
principal and unpaid accrued interest due on this Note on the date of
conversion, by (b) the price per share of the equity securities sold to the
investors in the Next Equity Financing.  The issuance of such shares upon
conversion of this Note pursuant to this Section 2(a)(i) shall be upon and
subject to the same terms and conditions applicable to the Next Equity
Financing.  Investor agrees to execute all necessary documents in connection
with the conversion of this Note and the Next Equity Financing, including, but
not limited to, a definitive stock purchase agreement.
 
(ii) Conversion at Company’s Option. At any time after the Maturity Date, in the
event that the Next Equity Financing has not yet occurred, the outstanding
principal balance and unpaid accrued interest on this Note shall, at the
Company’s option, be converted into shares of a new class of equity securities
designated “Series A Preferred Stock.” The number of shares of Series A
Preferred Stock to be issued upon such conversion shall be equal to the quotient
obtained by dividing (a) the outstanding principal and unpaid accrued interest
due on this Note on the date of conversion, by (b) the price per share of the
Series A Preferred Stock, such price per share to be calculated based on a
“pre-money” valuation for the Company at such time of $2,000,000.  The issuance
of Series A Preferred Stock upon conversion of this Note pursuant to this
Section 2(a)(ii) shall be upon terms and conditions that are normal and
customary for similar transactions of this nature.  Investor agrees to execute
all necessary documents in connection with such conversion of this Note,
including, but not limited to, a definitive stock purchase agreement.
 
(b) Mechanics of Conversion.  The Company shall, as soon as practicable after
the Investor presents the Note for conversion under Section 2(a), issue and
deliver at such office to Investor a certificate or certificates for the number
of shares of Common Stock to which Investor shall be entitled upon conversion
(bearing such legends as are required by the common stock purchase agreement,
the Note Purchase Agreement and applicable state and federal securities laws in
the opinion of counsel to the Company), together with a replacement Note (if any
principal amount is not converted) and any other securities and property to
which Investor is entitled upon such conversion under the terms of this Note,
including a check payable to Investor for any cash amounts payable as described
in Section 2(c).  The conversion shall be deemed to have been made immediately
prior to the close of business on the date of the surrender of this Note, and
the person or persons entitled to receive the shares of Common Stock upon such
conversion shall be treated for all purposes as the record Investor or Investors
of such shares of Common Stock as of such date.
 
 
-2-

--------------------------------------------------------------------------------

 
(l) Fractional Shares; Interest; Effect of Conversion.  No fractional shares
shall be issued upon conversion of this Note.  In lieu of the Company issuing
any fractional shares to Investor upon the conversion of this Note, the Company
shall pay to Investor an amount equal to the product obtained by multiplying the
conversion price by the fraction of a share not issued pursuant to the previous
sentence.  Upon conversion of this Note in full and the payment of any amounts
specified in this Section 2(c), the Company shall be forever released from all
its obligations and liabilities under this Note
 
3. Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of Company and a Majority in Interest of the
Investors.
 
4. Notices.  All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Note Purchase Agreement, or at such other address or facsimile
number as Company shall have furnished to Investor in writing.  All such notices
and communications shall be effective (a) when sent by Federal Express or other
overnight service of recognized standing, on the business day following the
deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and
(d) when faxed, upon confirmation of receipt.
 
5. Pari Passu Notes.  Investor acknowledges and agrees that the payment of all
or any portion of the outstanding principal amount of this Note and all interest
hereon shall be pari passu in right of payment and in all other respects to the
other Notes issued pursuant to the Note Purchase Agreement or pursuant to the
terms of such Notes.
 
6. Usury.  In the event any interest is paid on this Note is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.
 
7. Waivers.  Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.
 
 
-3-

--------------------------------------------------------------------------------

 
 
8. Transfer of this Note or Securities Issuable on Conversion Hereof.  With
respect to any offer, sale or other disposition of this Note or securities into
which such Note may be converted, Investor will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of Investor’s counsel, or other evidence if reasonably
satisfactory to the Company, to the effect that such offer, sale or other
distribution may be effected without registration or qualification (under any
federal or state law then in effect).  Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Investor that Investor may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to the Company.  If a determination has
been made pursuant to this Section 8 that the opinion of counsel for Investor,
or other evidence, is not reasonably satisfactory to the Company, the Company
shall so notify Investor promptly after such determination has been made.  Each
Note thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act.  The Company may issue stop transfer
instructions to its transfer agent in connection with such
restrictions.  Subject to the foregoing, transfers of this Note shall be
registered upon registration books maintained for such purpose by or on behalf
of the Company.  Prior to presentation of this Note for registration of
transfer, the Company shall treat the registered holder hereof as the owner and
holder of this Note for the purpose of receiving all payments of principal and
interest hereon and for all other purposes whatsoever, whether or not this Note
shall be overdue and the Company shall not be affected by notice to the
contrary.
 
9. Governing Law.  This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.
 
[Remainder of page intentionally left blank.]

 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company has caused this Convertible Promissory Note to be
issued as of the date first written above.
 
AMARANTUS THERAPEUTICS, INC.
a Delaware corporation
 


By:      ____________________________________
Martin D. Cleary, Chief Executive Officer
 



 
-5-

--------------------------------------------------------------------------------

 

Exhibit B


FORM OF WARRANT



 
 

--------------------------------------------------------------------------------

 
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH
ACT.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCKUP PERIOD OF
UP TO 180 DAYS FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT OF THE
COMPANY FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AS SET FORTH IN AN
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.  SUCH LOCKUP PERIOD
IS BINDING ON TRANSFEREES OF THESE SHARES.
 
AMARANTUS THERAPEUTICS, INC.
 
WARRANT TO PURCHASE SHARES
 
May 1, 2011
 
Void after
May 1, 2018
 
This Warrant is issued to Molecular Medicine Research Institute and Clinical
Center by Amarantus Therapeutics, Inc., a Delaware corporation, (the “Company”),
pursuant to the terms of that certain Note and Warrant Purchase Agreement dated
May 1, 2011 (as amended, modified or supplemented, the “Note Purchase
Agreement”) in connection with the Company’s issuance to the initial holder of
this Warrant of a Convertible Promissory Note (the “Note”) in the initial
principal sum of $4,250.00.
 
1. Purchase of Shares.  Subject to the terms and conditions hereinafter set
forth and set forth in the Note Purchase Agreement, the holder of this Warrant
is entitled, upon surrender of this Warrant at the principal office of the
Company (or at such other place as the Company shall notify the holder hereof in
writing), to purchase from the Company up to the number of fully paid and
nonassessable shares of the Company’s capital stock (as more fully described
below, the “Shares”), that equals the quotient obtained by dividing (a) the
Warrant Coverage Amount by (b) the Exercise Price.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Definitions.
 
(a) Exercise Price.  The exercise price for the Shares shall be the price per
share of equity securities sold to investors in the Company’s Next Equity
Financing (as defined in the Note).  Such price shall be subject to adjustment
pursuant to Section 7 hereof (such price, as adjusted from time to time, is
herein referred to as the “Exercise Price”).
 
(b) Exercise Period.  This Warrant shall be exercisable, in whole or in part,
during the term commencing on the closing date of the Next Equity Financing and
ending on the earlier of (i) the seven year anniversary of the date hereof,
(ii) the closing of the issuance and sale of shares of Common Stock of the
Company in the Company’s first underwritten public offering pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
or (iii) the closing of a Change of Control (as defined below) transaction.
 
(c) Warrant Coverage Amount.  The term “Warrant Coverage Amount” means that
amount which equals 20% of the principal amount of the Note.
 
(d) Shares.  The term “Shares” means the class and series of capital stock
issued to investors in the Next Equity Financing.  The number of Shares for
which this Warrant is exercisable is subject to adjustment pursuant to
Sections 7 and 8 hereof.
 
(e) Change of Control.  The term “Change in Control” means (a) the acquisition
of the Company by another entity by means of any transaction (including, without
limitation, any reorganization, merger or consolidation), (b) a sale of all or
substantially all of the material assets of the Company (including, for purposes
of this Section 2, intellectual property rights which, in the aggregate,
constitute substantially all of the corporation’s material assets), or (c) the
acquisition by the Company of any other entity by means of any transaction
(including, without limitation, any reorganization, merger or
consolidation).  Change of Control does not, however, include (i) any
transaction in which the stockholders of the Company prior to the transaction
hold more than 5% of the voting securities of the surviving or acquiring entity
immediately after the transaction or (ii) the sale of the Company’s equity
securities in a preferred stock financing.
 
3. Method of Exercise.  While this Warrant remains outstanding and exercisable
in accordance with Section 2 above, the holder may exercise, in whole or in
part, the purchase rights evidenced hereby.  Such exercise shall be effected by:
 
(a) the surrender of the Warrant, together with a notice of exercise to the
Secretary of the Company at its principal offices; and
 
(b) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased.
 
 
-2-

--------------------------------------------------------------------------------

 
 
4. Net Exercise.  In lieu of cash exercising this Warrant, the holder of this
Warrant may elect to receive shares equal to the value of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with notice of such election, in which event the
Company shall issue to the holder hereof a number of Shares computed using the
following formula:
 

 
Y (A - B)
X =
A

 
Where
 
X   =           The number of Shares to be issued to the holder of this Warrant.
 
Y   =           The number of Shares purchasable under this Warrant.
 
A   =           The fair market value of one Share.
 
B   =           The Exercise Price (as adjusted to the date of such
calculations).
 
For purposes of this Section 4, the fair market value of a Share shall be the
price per Share that the Company could obtain from a willing buyer for the
Shares sold by the Company from authorized but unissued Shares, as such prices
shall be determined in good faith by the Company’s Board of Directors.
 
5. Certificates for Shares.  Upon the exercise of the purchase rights evidenced
by this Warrant, one or more certificates for the number of Shares so purchased
(bearing such legends as are required by the subscription agreement, the Note
Purchase Agreement, this Warrant, and applicable state and federal securities
laws in the opinion of counsel to the Company) shall be issued as soon as
practicable thereafter, and in any event within thirty (30) days of the delivery
of a subscription notice.
 
6. Issuance of Shares.  The Company covenants to use commercially reasonable
efforts to ensure that the Shares, when issued pursuant to the exercise of this
Warrant, will be duly and validly issued, fully paid and non-assessable and free
from all taxes, liens, and charges with respect to the issuance thereof.
 
7. Adjustment of Exercise Price and Number of Shares.  The number of and kind of
securities purchasable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as follows:
 
(a) Subdivisions, Combinations and Other Issuances.  If the Company shall at any
time prior to the expiration of this Warrant subdivide its capital stock, by
split-up or otherwise, or combine its capital stock, or issue additional shares
of its capital stock as a dividend, the number of Shares issuable on the
exercise of this Warrant shall forthwith be proportionately increased in the
case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination.  Appropriate adjustments shall also be made to the
purchase price payable per share, but the aggregate purchase price payable for
the total number of Shares purchasable under this Warrant (as adjusted) shall
remain the same.  Any adjustment under this Section 7(a) shall become effective
at the close of business on the date the subdivision or combination becomes
effective, or as of the record date of such dividend, or in the event that no
record date is fixed, upon the making of such dividend.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b) Reclassification, Reorganization and Consolidation.  In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 7(a) above), then, as a condition of such
reclassification, reorganization, or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the holder of this Warrant, so that the holder of this
Warrant shall have the right at any time prior to the expiration of this Warrant
to purchase, at a total price equal to that payable upon the exercise of this
Warrant, the kind and amount of shares of stock and other securities and
property receivable in connection with such reclassification, reorganization, or
change by a holder of the same number of Shares as were purchasable by the
holder of this Warrant immediately prior to such reclassification,
reorganization, or change.  In any such case appropriate provisions shall be
made with respect to the rights and interest of the holder of this Warrant so
that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
share payable hereunder, provided the aggregate purchase price shall remain the
same.
 
(c) Notice of Adjustment.  When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the holder of such event and
of the number of Shares or other securities or property thereafter purchasable
upon exercise of this Warrant.
 
8. No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor on the
basis of the Exercise Price then in effect.
 
9. No Stockholder Rights.  Prior to exercise of this Warrant, the holder shall
not be entitled to any rights of a shareholder with respect to the Shares,
including (without limitation) the right to vote such Shares, receive dividends
or other distributions thereon, exercise preemptive rights or be notified of
shareholder meetings, and such holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company.
 
10. Amendments and Waivers.  Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the holders of a majority of the Shares issued or
issuable upon exercise of the Warrants issued pursuant to the Note Purchase
Agreement that are then outstanding.  Any waiver or amendment effected in
accordance with this Section 10 shall be binding upon each holder of a Warrant,
each holder of any Shares purchased under a Warrant at the time outstanding
(including securities into which such Shares have been converted), each future
holder of all such Shares, and the Company.  THE HOLDER OF THIS WARRANT
ACKNOWLEDGES THAT BY THE OPERATION OF SECTION 10 HEREOF, THE HOLDERS OF A
MAJORITY OF SHARES ISSUED OR ISSUABLE UNDER THE WARRANTS ISSUED PURSUANT TO THE
NOTE PURCHASE AGREEMENT THAT ARE THEN OUTSTANDING WILL HAVE THE RIGHT AND POWER
TO DIMINISH OR ELIMINATE ALL RIGHTS OF SUCH HOLDER UNDER THIS WARRANT OR UNDER
THE NOTE PURCHASE AGREEMENT.
 
 
-4-

--------------------------------------------------------------------------------

 
 
11. Warrants Transferable.  Subject to compliance with the terms and conditions
of this Section 11, this Warrant and all rights hereunder are transferable, in
whole, without charge to the holder hereof (except for transfer taxes), upon
surrender of this Warrant properly endorsed or accompanied by written
instructions of transfer.  With respect to any offer, sale or other disposition
of this Warrant or any Shares acquired pursuant to the exercise of this Warrant
prior to registration of such Warrant or Shares, the holder hereof agrees to
give written notice to the Company prior thereto, describing briefly the manner
thereof, together with a written opinion of such holder’s counsel, or other
evidence, if requested by the Company, to the effect that such offer, sale or
other disposition may be effected without registration or qualification (under
the Securities Act as then in effect or any federal or state securities law then
in effect) of this Warrant or the Shares and indicating whether or not under the
Securities Act certificates for this Warrant or the Shares to be sold or
otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with such
law.  Upon receiving such written notice and reasonably satisfactory opinion or
other evidence, if so requested, the Company, as promptly as practicable, shall
notify such holder that such holder may sell or otherwise dispose of this
Warrant or such Shares, all in accordance with the terms of the notice delivered
to the Company.  If a determination has been made pursuant to this Section 11
that the opinion of counsel for the holder or other evidence is not reasonably
satisfactory to the Company, the Company shall so notify the holder promptly
with details thereof after such determination has been made.  Each certificate
representing this Warrant or the Shares transferred in accordance with this
Section 11 shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with such laws, unless in the
aforesaid opinion of counsel for the holder, such legend is not required in
order to ensure compliance with such laws.  The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.
 
12. Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
conflicts of law provisions of the State of California, or of any other state.
 
[Remainder of page intentionally left blank.]

 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company has caused this Warrant to be issued as of the date
first written above.
 
AMARANTUS THERAPEUTICS, INC.
a Delaware corporation
 


By: 
Martin D. Cleary, Chief Executive Officer